Citation Nr: 0330621	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-05 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for major depression, with panic attacks and 
agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which implemented a November 2000 
Board decision granting the veteran service connection for 
major depression with panic attacks and agoraphobia and 
assigned an effective date of February 1991.

The Board also notes that the veteran's original claims file 
was lost, and that efforts to locate and/or reconstruct his 
claims file were undertaken.  Nonetheless, previous Board 
decisions provide a detailed procedural history and 
recitation of the evidence of record.  Similarly, additional 
development, completed pursuant to this REMAND, may provide 
additional information previously of record.


REMAND

The veteran claims entitlement to a disability evaluation in 
excess of 30 percent for major depression, with panic 
attacks and agoraphobia, on the basis that the currently 
assigned disability evaluation does not accurately reflect 
the severity of that disability.  A review of the record 
leads the Board to conclude that additional development is 
necessary in this case before proceeding with appellate 
disposition, as the record does not contain sufficient 
development to render a decision as to the veteran's claim 
at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her 
claim for benefits.  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records 
and advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  

A review of the claims file does not reflect that the 
veteran was properly advised of the changes brought about by 
the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The 
Court has indicated that the VA must satisfy its duty to 
notify the veteran as to what is needed to substantiate his 
claim and its duty to notify the veteran of VA's 
responsibilities in assisting the veteran in the development 
of his claim for an increased initial disability evaluation 
for major depression, with panic attacks and agoraphobia.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board acknowledges that the veteran was provided a copy of 
the regulations implementing the VCAA in the April 2002 
statement of the case and an explanation of what the VA did 
to assist the veteran in his claim and a May 2000 letter 
requesting the necessary evidence to be obtained by the 
veteran.  However, the record does not show that the veteran 
was given appropriate notice of his rights and 
responsibilities and VA's responsibilities under the VCAA 
with regard to his claim for an initial disability 
evaluation in excess of 30 percent for his major depression 
with panic attacks and agoraphobia.  Further, the Board 
notes that recent Court decisions require additional notice 
to the veteran, but the Board cannot correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 
30 days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs. No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b) (1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Federal Circuit made a conclusion similar 
to the one reached in Disabled American Veterans, supra 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to the VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  Since this case is being 
returned to the RO in order to inform the veteran of the 
information or evidence necessary to substantiate his claim 
and which evidence the VA would seek to provide and which 
evidence the veteran was to provide, the RO will be able to 
provide notice consistent with this recent Federal Circuit 
Court case, including informing the veteran that a full year 
is allowed to respond to a VCAA notice.   

As a result of the change in the law brought about by the 
VCAA and the lack of proper notification of that change to 
the veteran, the veteran's claim must be remanded to the RO 
to ensure that the veteran is given proper notice of his 
rights and responsibilities under the VCAA and to ensure 
that all duty to notify and duty to assist obligations of 
the VA are met.

Additionally, the Board notes that the veteran, in his 
October 2001 notice of disagreement, requested that his case 
be reviewed and decided using the Decision Review Officer 
process.  However, a review of the record indicates that the 
RO failed to honor the veteran's request, and that a 
traditional appellate review was undertaken.  A review of 
the record was also negative for evidence that the veteran 
withdrew his request for the Decision Review Officer 
process.  Thus, the veteran should be provided with the 
opportunity for such a review.

Likewise, the Board observes that the veteran reported, in 
his May 2002 VA Form 9 (Appeal to the Board of Veterans' 
Appeals), that he received disability benefits from the 
Social Security Administration due to his inability to work.  
However, the underlying medical records submitted to Social 
Security, from the veteran's medical providers and employers 
are not of record.  Also, the notice to the veteran of the 
determination of entitlement to disability benefits is not 
of record.  These records are relevant to the veteran's 
claim, and should be associated with his claims file.

Moreover, the Board finds that it would be helpful in this 
case to afford the veteran an additional VA examination.  
The Board observes that the veteran was afforded VA 
examinations in April 2000 and June 2000 in connection with 
his claim for service connection of his psychiatric 
disorder, and that report of those examinations are 
associated with the veteran's claims file.  Nevertheless, 
the examination reports do not include the clinical findings 
necessary to evaluate the veteran's major depression with 
panic attacks and agoraphobia under the former and current 
versions of the Schedule for Rating Disabilities.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).  As such, the Board 
finds that the veteran should be afforded a psychiatric 
examination to determine the severity and manifestations of 
the veteran's major depression, with panic attacks and 
agoraphobia, from 1991 through the present.  See also 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in 
support of his claim and the evidence, 
if any, that the RO will obtain for him.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter, must comply 
with the holdings of Disabled American 
Veterans v. Secretary of Veterans 
Affairs, supra and Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the 
provisions of the VCAA, the kind of 
information and evidence needed from 
him, and what he could do to help his 
claim, as well as his and the VA's 
responsibilities in obtaining evidence.  
He should be given an opportunity to 
supply additional information, evidence, 
and/or argument and to identify 
additional evidence for VA to obtain 
regarding the veteran's claim of 
entitlement to an initial disability 
evaluation in excess of 30 percent for 
major depression with panic attacks and 
agoraphobia.  The RO should then obtain 
any referenced records.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.

2.  The RO should contact the veteran 
with regard to the veteran's request for 
a Decision Review Officer process and 
ascertain whether the veteran still 
desires such a review process or whether 
the traditional appellate process was 
sufficient.  If the veteran still 
desires the Decision Review Officer 
process, the RO should complete the 
review process.

3.  After obtaining any necessary 
authorization, the RO should obtain and 
associate the veteran's complete Social 
Security records with the claims file, 
including all clinical records and 
examination reports, as well as a copy 
of the notice to the veteran of the 
determination of entitlement to such 
benefits.

4.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence 
submitted or identified by the veteran, 
the veteran should be afforded an 
examination by a psychiatrist to 
ascertain the severity and 
manifestations of his major depression, 
with panic attacks and agoraphobia, 
including clinical findings correlating 
with both the former and current 
versions of the pertinent schedular 
criteria.  See 38 C.F.R. §§ 4.125-
 4.132, Diagnostic Code 9405 (1996); 
38 C.F.R. § 4.125-4.130 Diagnostic Code 
9412, 9434 (2003).  The examining 
physician should review the claims file, 
conduct all indicated evaluations and 
studies, report pertinent medical 
complaints, symptoms and clinical 
findings, and address the following 
matters, providing a medical rationale 
for all conclusions and opinions.  The 
examiner is also requested to report 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to 
each diagnosed disorder.  The examiner 
must also specify which disorders or 
manifestations are causally or 
etiologically related to the veteran's 
service-connected major depression, with 
panic attacks and agoraphobia.  
Specifically, the examiner is requested 
to review all pertinent records 
associated with the claims file, and 
based on this review and the findings of 
the examination, objectively 
characterize the nature of the veteran's 
social and occupational impairment, 
including a rationale that discusses 
relevant objective symptomatology and 
manifestations of the veteran's major 
depression, with panic attacks and 
agoraphobia.  The examiner is also 
requested to review the veteran's 
records with a view towards assessing 
the extent and severity of the veteran's 
service-connected major depression, with 
panic attacks and agoraphobia, for the 
entire appeal period.  The examiner 
should also assign an Axis V diagnosis 
(Global Assessment of Functioning Scale 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  If possible, the 
examiner should specify the individual 
periods of time for each GAF score, 
preferably annual, between February 1991 
and the present, including all 
significant variations.   The examiner 
is requested to provide a complete 
rationale for all opinions offered.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), the 
claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  

5.  The RO should review the veteran's 
claim in light of all evidence 
associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




